                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 18-cr-00047-BLF-2 (SVK)
                                   8                    Plaintiff,
                                                                                            ORDER SETTING BRIEFING
                                   9              v.                                        SCHEDULE FOR DEFENDANT'S
                                                                                            MOTION FOR DISCLOSURE OF
                                  10     TRINIDAD MARTINEZ,                                 PRETRIAL DOCUMENTS
                                  11                    Defendant.                          Re: Dkt. No. 90
                                  12          On March 5, 2020, Defendant filed a motion for disclosure of pretrial documents from
Northern District of California
 United States District Court




                                  13   U.S. Pretrial Services. Dkts. 90, 90-2. In support of his motion, Defendant represents that the
                                  14   Government does not oppose the motion. Dkt. 90-1 ¶ 8. Accordingly, the Court ORDERS as
                                  15   follows:
                                  16          The Government must file either a statement of non-opposition as soon as practicable but
                                  17   no later than March 20, 2020, or an opposition to Defendant’s motion by March 20, 2020. If the
                                  18   Government elects to file an opposition, Defendant’s reply shall be due by April 8, 2020. The
                                  19   Court will inform the parties if it desires oral argument on the issues presented.
                                  20          SO ORDERED.
                                  21   Dated: March 10, 2020
                                  22

                                  23
                                                                                                     SUSAN VAN KEULEN
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
